Per Curiam.
This is an action begun by plaintiff in the district court for Cass county by which she sought specific performance of an alleged oral contract between herself and her grandmother, now deceased. Plaintiff alleges that she was to receive certain real estate situated in Cass county as consideration for her services in caring for her grandmother. The district court denied the petition of plaintiff and sustained the cross-petition of defendant Theodore L. Amick. Plaintiff has appealed.
We have carefully considered the record and find the same is without prejudicial error. The judgment of the district court is, therefore,
Affirmed.